Citation Nr: 0930348	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-04 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by bilateral shoulder pain to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a disorder 
manifested by left arm pain to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a disorder 
manifested by headaches to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for a disorder 
manifested by neck pain to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1970 
to April 1972.  He served on active duty in the Army National 
Guard from January 1991 to June 1991 and from October 2001 to 
September 2003.  He reportedly had service in the Southwest 
Asia theater of operations from February 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The record reflects that the Veteran had requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for March 2009.  However, the Veteran 
failed to report for this hearing.  Accordingly, his hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is needed.

The Veteran contends that his current bilateral shoulder, 
left arm, neck and headache disorders may be a result of his 
service in the Southwest Asia theater in 1991,  during the 
Persian Gulf War.  The Veteran believes his disorders could 
be related to a "Desert Storm Mystery Illness" or 
undiagnosed illness.  See statement from Veteran received in 
January 2007.  The Board notes, however, that it does not 
appear that the RO has considered the Veteran's claim under 
this theory of entitlement.  

Pertinent laws and regulations make special provisions for a 
Persian Gulf veteran who exhibits objective indications of an 
undiagnosed illness or certain medically unexplained chronic 
multisymptom illnesses.  See 38 U.S.C.A. § 1117, 1118 (West 
2002); 38 C.F.R. §§ 3.317 (2008).  A Persian Gulf veteran is 
a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  38 C.F.R. § 3.317(d).  

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent, or more, not later than December 31, 
2011; and which, by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic. The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In this case, the Veteran served in the Persian Gulf.  He has 
reported that subsequent to this service, he began 
experiencing pain in the shoulders, left arm, neck and 
headaches without any associated diagnosis.  The evidence of 
record shows multiple treatments records for headaches, neck 
pain, and shoulder pain after his period of service in the 
Persian Gulf War, and both prior to and during his last 
period of service from 2001 to 2003.  However, the Board 
notes that the Veteran's service treatment records are 
apparently unavailable.  See September 2006 Memorandum, 
Formal Finding of Unavailability of Service Medical Records.  

In cases where the Veteran's service treatment records are 
unavailable through no fault of his own, there is a 
heightened obligation to assist the claimant in the 
development of his case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  Where service treatment records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
"VA regulations do not provide that service connection can 
only be shown through medical records, but rather allow for 
proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 
147, 148 (1992).  The Veteran should be informed of secondary 
sources that can be used to substantiate his claim.  

The Board notes further, that it does not appear from the 
record that all available private medical records have been 
obtained.  Specifically, it appears that the Veteran received 
private medical treatment in 2001 and 2002 for his head, 
neck, and sinuses.  Treatment records from the Veteran's 
reported long-time physician, Dr. Nally, are also missing 
from the file and no attempt to obtain these records has been 
made by the RO.  Therefore, a request for relevant treatment 
records from 2001 and 2002 as well as records from Dr. Nally 
should be made and such records associated with the claims 
file.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting 
that the duty to assist the veteran includes obtaining all 
relevant medical records).  The VA must obtain all relevant 
VA and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).  Once the additional records 
have been added to the record, a VA examination should be 
afforded the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he identify specific 
names, addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess additional 
records pertinent to the claims on appeal.  
Specifically, the RO/AMC should attempt to 
obtain all relevant private treatment 
records, including records from Dr. Nally.  
When the requested information and any 
necessary authorizations have been 
received, the RO/AMC should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

2.  If the RO/AMC is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran and his representative of this and 
ask them to provide a copy of the 
outstanding medical records.

3.  The RO/AMC should also advise the 
Veteran that he can submit alternate 
evidence to support his claims for service 
connection.  This evidence may take the 
following forms: statements from service 
medical personnel, fellow service member 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics, and private 
physicians by which or by whom the Veteran 
may have been treated for his claimed 
disorders, especially soon after discharge 
from service, letters written during 
service, and insurance examinations.  The 
Veteran may submit any other evidence he 
deems appropriate.  

4.  The RO/AMC shall schedule the Veteran 
for a VA examination performed by a 
qualified examiner to determine the 
etiology of disorders manifested by 
bilateral shoulder pain, left arm pain, 
headaches, and neck pain found to be 
present on examination.  The claims folder 
should be made available and reviewed by 
the examiner.  All indicated tests should 
be performed and all clinical findings 
should be reported in detail.  The claims 
file must be made available to the 
examiner for review.

Based on examination findings, as well as 
a review of the record, the examiner is 
requested to state whether it is at least 
as likely as not that the Veteran has 
disorders manifested by bilateral shoulder 
pain, left arm pain, headaches, and neck 
pain that is related to or had its onset 
in service.  In so doing, the examiner is 
requested to respond to the following:

(a) The examiner should state whether any 
current disability manifested by 
bilateral shoulder pain, left arm pain, 
headaches, and neck pain found on 
examination had its onset in OR was 
aggravated by any period of active duty, 
active duty for training, or inactive 
duty training (the dates of which are in 
the claims folder).  

The examiner must also indicate whether 
the Veteran has any such manifestations 
that by history, physical examination and 
laboratory tests cannot be attributed to 
any known clinical diagnosis or 
diagnoses.  If the manifestations are 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as not 
that the diagnosed condition is related 
to or had its onset in OR was aggravated 
by any period of active duty, active duty 
for training, or inactive duty training.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be provided.

5.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
RO/AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008).

6.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence to 
include in accordance with 38 C.F.R. 
§ 3.317.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




